J-S36004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARDELL A. ABRAMS                          :   No. 2099 EDA 2020

                Appeal from the Order Entered October 23, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006844-2019


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 19, 2022

        The Commonwealth of Pennsylvania appeals from the order, entered in

the Court of Common Pleas of Philadelphia County, granting the defense’s

motion to preclude the mention and introduction of a two-minute-forty-one-

second cellular telephone video copying a portion of a convenience store’s

security video surveillance. After careful review, we reverse.

        The Commonwealth charged Abrams with aggravated assault,1 robbery,

theft by unlawful taking,2 simple assault,3 and recklessly endangering another


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2702(a).

2   Id. at § 3921(a).

3   Id. at 2701(a).
J-S36004-21



person4 (REAP) following an altercation between Abrams and the owner of a

Sunoco A-Plus gas station/convenience store located at 5338 North 5th Street

in Philadelphia.      The owner testified at a preliminary hearing that, at

approximately 10:15 PM on June 4, 2019, Abrams came into the convenience

store after he was unsuccessful in pumping gas he had paid for.5 Abrams

walked inside to the cash register area of the store to complain to the owner.

The owner testified that Abrams then tried to take a can of motor oil without

paying for it.       N.T. Preliminary Hearing, 9/24/19, at 8.      The owner

electronically locked the door to the store to prevent Abrams from leaving with

the unpaid item. Id. Eventually, the owner opened the door to the store and

retrieved the can of oil that Abrams had put down on the ground. Id. at 9.

        At that moment, the owner testified that “[Abrams] came [back to the

cash register area] and he grabbed me . . . [and] pushed me down on the

floor and hit me several times in my head.”      Id.   Specifically, the owner

testified that Abrams hit him with a closed fist in the back of his head and on

his neck. Id. at 9-10. The owner testified that Abrams then “took all of [his]

belongings from [his] pockets . . . took [his] phone and [his] wallet and [his]

set of keys and . . . ripped [his] pants all the way down and ran away.” Id.

at 10. Police quickly apprehended Abrams, who was still in possession of the

____________________________________________


4   Id. at 2705.

5 The owner testified that a problem arose because Abrams initially told the
owner the wrong pump number and, that subsequently, he “converted it to
the right pump.” N.T. Preliminary Hearing, 9/24/19, at 11.

                                           -2-
J-S36004-21



owner’s belongings. Id. at 10, 14. Following the preliminary hearing, the

court entered a stay-away order preventing Abrams from “contacting or

intimidating” the owner either “directly or indirectly” until the case is finally

disposed of. See Order, 9/24/19; see also 18 Pa.C.S. § 4954 (protective

orders).

       During the altercation, the owner took a cell phone video of the

surveillance footage from one of the store’s cameras.          According to the

defense, the cell phone video, which lasts a total of 2 minutes and 41 seconds,

captures only a portion of the time that Abrams is at the A-Plus station. In

particular, the cell phone video captures the “moments when [] Abrams

physically assaults [the owner].” Trial Court Opinion, 6/7/21, at 2.

       On October 16, 2020, Abrams filed a motion to preclude the

Commonwealth from admitting the cell phone video footage of the incident at

trial, arguing that “the video in its current state would severely prejudice [him]

as it only captures what could be qualified as criminal behavior . . . [and

Abrams] is unable to properly admit the remainder of the video, which is

exculpatory.” Motion to Preclude, 10/16/20, at ¶ 11. In his motion, Abrams

states that the Commonwealth only provided him with a portion of the cell

phone video and did not produce it until October 7, 2020.          Abrams cites

Pa.R.Crim.P. 573 (mandatory disclosure), Brady6 (pre-trial discovery), and

____________________________________________


6Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that “the suppression
by the prosecution of evidence favorable to an accused upon request
(Footnote Continued Next Page)


                                           -3-
J-S36004-21



Pennsylvania’s discovery statute as the legal bases to justify exclusion of the

evidence.

       At the conclusion of the motion to preclude hearing, the trial judge

stated her ruling as follows:

       I am going to grant the motion to preclude. I find that the video
       that does exist does not encompass the entire interaction that
       occurred between [Abrams] and the store[]keeper. The police
       had a duty to preserve the evidence that they did not meet. And
       the missing portion also could potentially have provided
       information for impeachment or otherwise assisted in the defense
       of []Abrams. Therefore, it is Brady material and I am precluding
       it[,] . . . precluding the video.

N.T. Motion In Limine Hearing, 10/23/20, at 42.7


____________________________________________


violates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution”)
(emphasis added).

7 In her oral ruling on the record at the conclusion of the October 23, 2020
motion to preclude hearing, the trial judge deemed the cell phone video
inadmissible evidence based upon Brady. This was in error, where the cell
phone video did not have “exculpatory value” and where any alleged
exculpatory value with regard to missing footage is purely speculative. See
California v. Trombetta, 467 U.S. 470, 489 (1986) (in order for evidence to
be constitutionally material to require its preservation for disclosure, it “must
both possess an exculpatory value that was apparent before the evidence was
destroyed, and also be of such a nature that the defendant would be unable
to obtain comparable evidence by other reasonably available means”).
However, in her Rule 1925(a) opinion, the trial judge states that she precluded
the cell phone video based upon evidentiary and discovery principles—not
based on Brady. Specifically, the trial court cites to Pa.R.E. 573(B)(1)(f) and
Pa.R.Crim.P. 1001-1003 to support the decision to exclude the cell phone
video. We do not find this discrepancy to be of any moment, since, as an
appellate court, we may affirm a trial court’s decision on any valid basis. See
Commonwealth v. Janda, 14 A.3d 147, 161 n.8 (Pa. Super. 2011).


                                           -4-
J-S36004-21



        The Commonwealth filed a timely interlocutory appeal8 and court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.       The   Commonwealth         presents   the   following   issue   for   our

consideration: “Did the [trial] court err by precluding the use of a cell phone

video showing [Abrams] assaulting and robbing the victim at [Abrams’] trial

for the assault and robbery?” Commonwealth’s Brief, at 3.9

        The appellate standard of review for the admissibility of evidence is well-

settled:

        An appellate court applies the following standard and scope of
        review when reviewing a challenge to a trial court’s evidentiary
        rulings. When the appellate court reviews a trial court ruling on
        admission of evidence, it must acknowledge that decisions on
        admissibility are within the sound discretion of the trial court and
        will not be overturned absent an abuse of discretion or
        misapplication of law. In addition, for a ruling on evidence to
        constitute reversible error, it must have been harmful or
        prejudicial to the complaining party. An abuse of discretion is not
        merely an error of judgment, but if in reaching a conclusion the
        law is overridden or misapplied, or the judgment exercised is
        manifestly unreasonable, or the result of partiality, prejudice, bias
        or ill-will, as shown by the evidence or the record, discretion is
        abused.

Commonwealth v. Talley, 236 A.3d 42, 55 (Pa. Super. 2020).


____________________________________________


8 The Commonwealth has certified in its notice of appeal that the interlocutory
order has the effect of terminating or substantially handicapping the
prosecution. See Pa.R.A.P. 311(d) (Commonwealth may take appeal as of
right from order that does not end entire case where Commonwealth certifies
in notice of appeal that order will terminate or substantially handicap
prosecution); see also 42 Pa.C.S. § 742 (Commonwealth may appeal pre-
trial ruling on motion in limine which excludes Commonwealth evidence).

9   Abrams has not filed an Appellee’s brief in the instant matter.

                                           -5-
J-S36004-21



       The court granted the defense’s motion, precluding admission of the

alleged victim’s cell phone video, and concluding that: the Commonwealth

was unable to produce the original store security video; the cell phone video

is not a “duplicate” as defined in the Rules of Evidence; and, using the cell

phone video is not permissible where its use would be unfair to the defense

under the circumstances. See Trial Court Opinion, 6/7/21, at 6, 9-10.

       Pursuant to Rule 1002, known as the “best evidence rule” under

common law, “[a]n original writing, recording, or photograph[10] is required

in order to prove its content unless these rules, other rules prescribed by

the Supreme Court, or a statute provides otherwise.” Pa.R.E. 1002 (emphasis

added).     Although the best evidence rule is traditionally applied only to

writings, “[s]urveillance videotapes ‘present the same type of circumstances

which the best evidence rule was designed to guard against,’ namely

testimony about the content of a videotape when the original tape has not

been produced or admitted.” Commonwealth v. Green, 162 A.3d 509, 518

(Pa. Super. 2017), citing Commonwealth v. Lewis, 623 A.2d 355, 358 (Pa.

Super. 1993) (first case to apply best evidence rule to videotape evidence).

       While testimony to prove content is inadmissible if neither an original

nor a duplicate is introduced, “[a] duplicate is admissible[,] to the same extent

as the original[,] unless a genuine question is raised about the original’s

authenticity or the circumstances make it unfair to admit the duplicate.”
____________________________________________


10Under Pa.R.E. 1001, “[a] ‘photograph’ means a photographic image or its
equivalent stored in any form.” Pa.R.E. 1001(c).

                                           -6-
J-S36004-21



Pa.R.E. 1003 (emphasis added). Duplicates are defined as “cop[ies] produced

by a mechanical, photographic, chemical, electronic, or other equivalent

process or technique that accurately reproduces [an] original.”       Pa.R.E.

1001(e). “In those cases where the opposing party raises a genuine question

as to the authenticity or fairness of using a duplicate, the trial court may

require the production of the original under this rule.”       Pa.R.E. 1003,

Comment. However, “[a]n original is not required and other evidence of the

content of a writing, recording, or photograph is admissible if . . . all the

originals are lost or destroyed, and not by the proponent acting in bad

faith.” Pa.R.E. 1004(a).

      Here, the content of the cell phone video, i.e., Abrams’ physically

assaulting and robbing owner, is very much at issue in the instant case. See

Lewis, supra (where defendant charged with retail theft of Walkmans® from

Sears department store, contents of store’s security videotape footage (i.e.,

defendant’s alleged acts of retail theft) very much at issue in case).     In

addition, there is no question that the original surveillance footage from the

convenience store has been destroyed through no fault of the Commonwealth,

where there was no evidence or finding that the store’s original video footage

was destroyed due to the bad faith.       Rather, the video was erased in

accordance with the store’s protocol.    Id. at 1004(a).   Compare Green,

supra at 518 (upon satisfactory showing that proponent did not lose or

destroy original, production of original excused and secondary evidence

admissible) with Lewis, supra (where absence of security videotape was not

                                    -7-
J-S36004-21



satisfactorily explained by security guard, judgment of sentence for retail theft

reversed and case remanded for new trial; admitting officer’s testimony

regarding videotape’s content was error under best evidence rule where

Commonwealth might not have proven its case without such testimony).

Moreover, no one has challenged the accuracy of the cell phone video’s

reproduction of the original store surveillance footage.      Pa.R.E. 1001(e).

Therefore, we conclude that the owner’s cell phone video is a duplicate of the

original.11   Thus, the admissibility of the cell phone video as secondary

evidence hinges on whether there is a genuine issue regarding the authenticity

of the original or whether admitting the video—which admittedly is only a



____________________________________________


11 Although we classify the owner’s cell phone video as a duplicate for purposes
of our legal analysis, we note that the video could be considered a hybrid of
sorts—i.e., a “duplicate original.” See Baum Estate, 211 A.2d 521, 524 (Pa.
1965) (recognizing what is or is not “original” may vary according to
situation).    Here, the owner testified at the preliminary hearing that
“everything happened in [his] video” and that the only time he ever saw the
perpetrator’s face, other than at the time he was being attacked, was from
the cell phone video. N.T. Preliminary Hearing, 9/24/19, at 4, 6. Because
there was nothing alleging that the owner’s video was in any way a copy, but
was the actual original video recorded from his cell phone, this is not a
“duplicate” in the true sense of the term under the rules of evidence. See
Brenner v. Lesher, 2 A.2d 731, 733 (Pa. 1938) (where duplicates of original
written statement made by same mechanical operation, “the first impression
and all others may be regarded as duplicate originals, and any one may be
primary or preferred evidence of the writing when it is legally proven that its
contents correctly represent the statement made or adopted by the one who
is to be affected thereby”). In fact, Rule 1003, which explains the admissibility
of “duplicates,” acknowledges that since the best evidence rule was enacted,
“[t]he extension [of admitting] all accurate copies seems justified in light of
modern practice” where copies are “made by techniques that are more likely
to produce accurate copies.” See Pa.R.E. 1003, Comment.

                                           -8-
J-S36004-21



portion of the video footage of the time that Abrams was at the A-Plus—would

be unfair to Abrams. See Pa.R.E. 1003.

      Our Court has held that the “mere possibility” that a recording “might

have” depicted events differently does not establish “materiality” for purposes

of a constitutional error. Commonwealth v. Spotti, 94 A.3d 367 (Pa. Super.

2014) (where trooper’s onboard camera recording did not depict defendant’s

accident and was of poor quality, due to recording’s low evidentiary value and

existence of competent eyewitness testimony, trooper’s failure to preserve

footage did not amount to due process violation). Moreover, nowhere does

Abrams explain what, if any, exculpatory evidence would have been captured

on the video during the convenience store incident. At most, Abrams argues

that the cell phone video footage “substantially prejudices [him] as [the video]

only shows the alleged Defendant’s actions and nothing that [preceded] it.”

Motion to Preclude, 10/16/20, at 8.

      The Commonwealth claims it was unnecessary that the video capture

the entire interaction between Abrams and the victim in order for the cell

phone video to be admissible. The Commonwealth also asserts that the cell

phone video “accurately depicted the entire encounter from the point where

[Abrams] approached [the victim] in his store until he fled from the premises

after beating and robbing him.” Commonwealth’s Brief, at 18. Finally, the

Commonwealth asserts that the video’s “missing pre[]lude” only depicts

Abrams “attempt[ing] to pump gas and return[ing] to the store to complain”—




                                      -9-
J-S36004-21



matters collateral to the issues at trial that would not provide any defense to

the criminal charges. Id. at 18-19.

        In Commonwealth v. Williams, 154 A.3d 336 (Pa. Super. 2017), the

contents of a surveillance video were lost when a store owner tried to make a

copy of the original.     The Commonwealth attempted to admit testimony

regarding the video’s content.        The trial court found that because the

defendant had been permanently deprived of the opportunity to view the

video, and where allowing testimony of the video’s content would “result in a

fundamentally unfair trial,” the trial court suppressed any such testimony. On

appeal, our Court concluded that because the video footage was only

potentially useful for the defense, and because the trial court specifically found

that the police did not act in bad faith in failing to preserve the original footage,

the testimony regarding the video’s content was admissible.

        Like in Williams, we decline to find that any “potential” exculpatory

evidence not captured on the owner’s cell phone video (a total of 2 minutes

and 41 seconds) warrants its preclusion. Spotti, supra. Here, the defense

will have the opportunity to cross-examine the owner at trial with regard to

the entire time that Abrams was on A-Plus property. Moreover, to exclude

such relevant evidence would severely prejudice the Commonwealth whose

case would be reduced to “a witness credibility case.” Commonwealth’s Brief,

at 8.

        Accordingly, we conclude that preclusion of the cell phone video was

harmful to the Commonwealth. Talley, supra. In addition, Brady is not

                                       - 10 -
J-S36004-21



applicable because the content of the video is not exculpatory, see supra at

n.7; the Commonwealth did not act in bad faith with regard to the failure to

have the original store surveillance video preserved or prevent its loss;

suppression is not the proper remedy for late disclosure of the cell phone

video;12 and Abrams never challenged the authenticity of the original store

surveillance footage. Finally, even though the cell phone video may not have

captured the entire account of Abrams at the A-Plus store/gas station on the

day of the incident, the portion of the events that are depicted on the video is

an accurate duplicate and any “missing” footage goes to the weight of the

evidence as resolved by the factfinder. See Janda, supra at 162 (defense’s

argument that police should have retained memory card, in order to determine

whether card contained other photos with exculpatory evidence, does not

implicate best evidence rule); see also Commonwealth v. Bruce, 916 A.2d

657, 661 (Pa. Super 2007) (“Any doubt raised as to the accused’s guilt is to

be resolved by the fact-finder.”); Commonwealth v. Hopkins, 747 A.2d

910, 917 (Pa. Super. 2000) (“Resolving contradictory testimony and questions

of credibility are matters for the [finder of fact].”).

       Order reversed. Case remanded. Jurisdiction relinquished.




____________________________________________


12 The Commonwealth indicated it did not object to the grant of a continuance
for the defense in light of the late disclosure.

                                          - 11 -
J-S36004-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                          - 12 -